LINEAR TECHNOLOGY CORPORATION

ROBERT C. DOBKIN EMPLOYMENT AGREEMENT

This Agreement is made by and between Linear Technology Corporation (the
“Company”) and Robert C. Dobkin (“Executive”).

1. Duties and Scope of Employment.

(a) Position; Agreement Commencement Date; Duties.  Executive’s coverage under
this Agreement shall commence upon the date this Agreement has been signed by
both parties hereto (the “Agreement Commencement Date”).  Following the
Agreement Commencement Date, Executive shall continue to serve as Vice
President, Engineering and Chief Technical Officer, reporting to the Chief
Executive Officer.  The period of Executive’s employment hereunder is referred
to herein as the “Employment Term.”  During the Employment Term, Executive shall
render such business and professional services in the performance of his duties,
consistent with Executive’s position within the Company, as shall reasonably be
assigned to him by the Chief Executive Officer.

(b) Obligations.  During the Employment Term, Executive shall devote his full
business efforts and time to the Company.  Executive agrees, during the
Employment Term, not to actively engage in any other employment, occupation or
consulting activity for any direct or indirect remuneration without the prior
approval of the Board of Directors of the Company (the “Board”);  provided,
however, that Executive may serve in any capacity with any civic, educational or
charitable organization, or as a member of corporate Boards of Directors or
committees thereof, without the approval of the Board, unless such service
involves a conflict of interest with the Company’s business.

(c) Employee Benefits.  During the Employment Term, Executive shall be eligible
to participate in the employee benefit plans maintained by the Company that are
applicable to other senior management to the full extent provided for under
those plans.

2. At-Will Employment.  Executive and the Company understand and acknowledge
that Executive’s employment with the Company constitutes “at-will”
employment.  Subject to the Company’s obligation to provide severance benefits
as specified herein, Executive and the Company acknowledge that this employment
relationship may be terminated at any time, upon written notice to the other
party, with or without good cause or for any or no cause, at the option either
of the Company or Executive.

3. Compensation.

(a) Base Salary.  While employed by the Company, the Company shall pay the
Executive as compensation for his services a base salary at the annualized rate
of $280,000 (the “Base Salary”).  Such salary shall be paid periodically in
accordance with normal Company payroll practices and subject to the usual,
required withholding.  Executive’s Base Salary shall be reviewed annually by the
Compensation Committee of the Board for possible adjustments in light of
Executive’s performance and competitive data.

(b) Bonuses.  Executive shall be eligible to earn a target bonus under the
Company’s 1996 Senior Executive Bonus Plan as specified annually by the
Compensation Committee of the Board and will also be eligible to participate in
the Key Employee Incentive Bonus Plan (the target amounts under these plans,
added together, are referred to herein as the “Target Bonus”).

(c) Severance Prior to a Change of Control.  If, at any time prior to a Change
of Control (as defined herein), Executive’s employment with the Company
terminates due to (i) a voluntary termination for “Good Reason” (as defined
herein) where the grounds for the Good Reason are not cured by the Company
within 90 days following receipt of written notice specifying the grounds from
Executive, or (ii) an involuntary termination by the Company other than for
“Cause” (as defined herein), then, subject to Executive executing and not
revoking a standard form of mutual release of claims with the Company and not
breaching the terms of Section 11 hereof, (i) all of Executive’s Company stock
options and restricted stock shall immediately accelerate vesting as to the
amount of shares as would have vested had Executive remained employed by the
Company an additional six months, (ii) Executive shall



--------------------------------------------------------------------------------

 

receive continued payments of six month’s Base Salary plus 50% of his Target
Bonus, less applicable withholding, in accordance with the Company’s standard
payroll practices (the “Severance Payment”), (iii) the Company shall pay the
group health and dental plan continuation coverage premiums for Executive and
his covered dependents under Title X of the Consolidated Budget Reconciliation
Act of 1985, as amended (“COBRA”) for the lesser of (A) six (6) months from the
date of Executive’s termination of employment, or (B) the date upon which
Executive and his covered dependents are covered by similar plans of Executive’s
new employer (the “COBRA Coverage”).

For purposes of this Agreement, “Cause” shall mean (i) an act of personal
dishonesty taken by Executive in connection with his responsibilities as an
employee and intended to result in substantial personal enrichment of Executive,
(ii) Executive being convicted of, or plea of nolo contendere to, a felony,
(iii) a willful act by Executive which constitutes gross misconduct and which is
injurious to the Company, (iv) following delivery to Executive of a written
demand for performance from the Company which describes the basis for the
Company’s reasonable belief that Executive has not substantially performed his
duties, continued violations by Executive of Executive’s obligations to the
Company which are demonstrably willful and deliberate on Executive’s part.

For purposes of this Agreement, “Good Reason” means, without Executive's express
consent, (i) a material reduction of Executive's duties, title, authority or
responsibilities, relative to Executive's duties, title, authority or
responsibilities as in effect immediately prior to such reduction, or the
assignment to Executive of such reduced duties, title, authority or
responsibilities (ii) a material reduction, of the facilities and perquisites
(including office space and location) available to Executive immediately prior
to such reduction, other than a reduction generally applicable to all senior
management of the Company; (iii) a reduction by the Company in the Base Salary
of Executive as in effect immediately prior to such reduction (other than a
reduction that generally applies to Company employees); (iv) a material
reduction by the Company in the aggregate level of employee benefits, including
Target Bonuses, to which Executive was entitled immediately prior to such
reduction with the result that Executive's aggregate benefits package is
materially reduced(other than a reduction that generally applies to Company
employees); (v) the relocation of Executive to a facility or a location more
than thirty-five (35) miles from Executive's then present location; or (vi) any
act or set of facts or circumstances which would, under California case law or
statute constitute a constructive termination of Executive.

For purposes of this Agreement, “Change of Control” shall mean the occurrence of
any of the following events in either a single transaction or a series of
related transactions:

(i) Any “person” (as such term is used in Sections 13(d) and 14(d) of the
Securities Exchange Act of 1934, as amended) becomes the “beneficial owner” (as
defined in Rule 13d-3 under said Act), directly or indirectly, of securities of
the Company representing fifty percent (50%) or more of the total voting power
represented by the Company's then outstanding voting securities; or

(ii) The consummation of the sale or disposition by the Company of all or
substantially all the Company's assets; or

(iii) The consummation of a merger or consolidation of the Company with any
other corporation, other than a merger or consolidation which would result in
the voting securities of the Company outstanding immediately prior thereto
continuing to represent (either by remaining outstanding or by being converted
into voting securities of the surviving entity) at least fifty percent (50%) of
the total voting power represented by the voting securities of the Company or
such surviving entity outstanding immediately after such merger or
consolidation; or

(iv) A change in the composition of the Board occurring within a two-year
period, as a result of which fewer than a majority of the directors are
Incumbent Directors.  “Incumbent Directors” shall mean directors who either
(A) are directors of the Company as of the date upon which this Agreement was
entered into, or (B) are elected, or nominated for election, to the Board with
the affirmative votes of at least a majority of those directors whose election
or nomination was not in connection with any transaction described in
subsections (i), (ii), or (iii) above, or in connection with an actual or
threatened proxy contest relating to the election of directors to the Company.

(d) The Executive shall not be required to mitigate the value of any severance
benefits contemplated by this section, nor shall any such benefits be reduced by
any earnings or benefits that the Executive may



2



--------------------------------------------------------------------------------

 

receive from any other source; provided, however, that if Executive receives
severance benefits hereunder, he expressly waives the right to receive severance
benefits under any other severance plan or policy of the Company.

(e) Severance on or Following a Change of Control.  If, on or after a Change of
Control (as defined herein), Executive’s employment with the Company terminates
due to (i) a voluntary termination for “Good Reason” (as defined herein) where
the grounds for the Good Reason are not cured by the Company within 30 days
following receipt of written notice specifying the grounds from Executive, or
(ii) an involuntary termination by the Company other than for “Cause” (as
defined herein), then, subject to Executive executing and not revoking a
standard form of mutual release of claims with the Company and not breaching the
terms of Section 11 hereof, (i) all of Executive’s Company stock options and
restricted stock shall immediately accelerate vesting as to 50% of the then
unvested shares, (ii) Executive shall receive continued payments of one year’s
Base Salary plus 50% of his Target Bonus, less applicable withholding, in
accordance with the Company’s standard payroll practices (the “Severance
Payment”), (iii) the Company shall pay the group health and dental plan
continuation coverage premiums for Executive and his covered dependents under
Title X of the Consolidated Budget Reconciliation Act of 1985, as amended
(“COBRA”) for the lesser of (A) twelve (12) months from the date of Executive’s
termination of employment, or (B) the date upon which Executive and his covered
dependents are covered by similar plans of Executive’s new employer (the “COBRA
Coverage”).

The Executive shall not be required to mitigate the value of any severance
benefits contemplated by this section, nor shall any such benefits be reduced by
any earnings or benefits that the Executive may receive from any other source;
provided, however, that if Executive receives severance benefits hereunder, he
expressly waives the right to receive severance benefits under any other
severance plan or policy of the Company. 

(f) Voluntary Termination Other than for Good Reason; Involuntary Termination
for Cause.  In the event that Executive terminates his employment voluntarily
other than for Good Reason or is involuntarily terminated by the Company for
Cause, then all vesting of Executive’s stock options and restricted stock shall
terminate immediately and all payments of compensation by the Company to
Executive hereunder shall immediately terminate (except as to amounts already
earned).

4. Death or Total Disability of Executive.  

(a) Death.  Upon Executive’s death while Executive is an employee or consultant
of the Company, then (i) employment hereunder shall automatically terminate,
(ii) all of Executive’s Company stock options and restricted stock shall
immediately accelerate vesting as to 50% of the then unvested shares, and all
subsequent vesting of Executive’s stock options and restricted stock shall
terminate immediately, and (iii) all payments of compensation by the Company to
Executive hereunder shall immediately terminate (except as to amounts already
earned).

(b) Disability.  Upon Executive’s becoming permanently and totally disabled (as
defined in accordance with Internal Revenue Code Section 22(e)(3) or its
successor provision) while Executive is an employee or consultant of the
Company, then employment hereunder shall automatically terminate and all
payments of compensation by the Company to Executive hereunder shall immediately
terminate (except as to amounts already earned), and all vesting of Executive’s
stock options and restricted stock shall terminate immediately.



3



--------------------------------------------------------------------------------

 

5. Golden Parachute Excise Taxes.  

(a) Parachute Payments of Less than 3.59 x Base Amount.  In the event that the
benefits provided for in this agreement or otherwise payable to Executive
(a) constitute “parachute payments” within the meaning of Section 280G of the
Internal Revenue Code of 1986, as amended (the “Code”), (b) would be subject to
the excise tax imposed by Section 4999 of the Code, and (c) the aggregate value
of such parachute payments, as determined in accordance with Section 280G of the
Code and the proposed Treasury Regulations thereunder (or the final Treasury
Regulations, if they have then been adopted) is less than the product obtained
by multiplying 3.59 by Executive’s “base amount” within the meaning of Code
Section 280G(b)(3), then such benefits shall be reduced to the extent necessary
(but only to that extent) so that no portion of such benefits will be subject to
excise tax under Section 4999 of the Code.

(b) Parachute Payments Equal to or Greater than 3.59 x Base Amount.  In the
event that the benefits provided for in this agreement or otherwise payable to
Executive (a) constitute “parachute payments” within the meaning of Section 280G
of the Code, (b) would be subject to the excise tax imposed by Section 4999 of
the Code, and (c) the aggregate value of such parachute payments, as determined
in accordance with Section 280G of the Code and the proposed Treasury
Regulations thereunder (or the final Treasury Regulations, if they have then
been adopted) is equal to or greater than the product obtained by multiplying
3.59 by Executive’s “base amount” within the meaning of Code Section 280G(b)(3),
then the Executive shall receive (i) a payment from the Company sufficient to
pay such excise tax, plus (ii) an additional payment from the Company sufficient
to pay the excise tax and federal and state income and employment taxes arising
from the payments made by the Company to Executive pursuant to this sentence.

(c) 280G Determinations. Unless the Company and the Executive otherwise agree in
writing, the determination of Executive’s excise tax liability and the amount
required to be paid or reduced under this Section 5 shall be made in writing by
the Company’s independent auditors who are primarily used by the Company
immediately prior to the Change of Control (the “Accountants”).  For purposes of
making the calculations required by this Section 5, the Accountants may make
reasonable assumptions and approximations concerning applicable taxes and may
rely on reasonable, good faith interpretations concerning the application of
Sections 280G and 4999 of the Code.  The Company and the Executive shall furnish
to the Accountants such information and documents as the Accountants may
reasonably request in order to make a determination under this Section.  The
Company shall bear all costs the Accountants may reasonably incur in connection
with any calculations contemplated by this Section 5.

6. Assignment.  This Agreement shall be binding upon and inure to the benefit of
(a) the heirs, beneficiaries, executors and legal representatives of Executive
upon Executive’s death and (b) any successor of the Company.  Any such successor
of the Company shall be deemed substituted for the Company under the terms of
this Agreement for all purposes.  As used herein, “successor” shall include any
person, firm, corporation or other business entity which at any time, whether by
purchase, merger or otherwise, directly or indirectly acquires all or
substantially all of the assets or business of the Company.  None of the rights
of Executive to receive any form of compensation payable pursuant to this
Agreement shall be assignable or transferable except through a testamentary
disposition or by the laws of descent and distribution upon the death of
Executive.  Any attempted assignment, transfer, conveyance or other disposition
(other than as aforesaid) of any interest in the rights of Executive to receive
any form of compensation hereunder shall be null and void.

7. Notices.  All notices, requests, demands and other communications called for
hereunder shall be in writing and shall be deemed given if (i) delivered
personally or by facsimile, (ii) one (1) day after being sent by Federal Express
or a similar commercial overnight service, or (iii) three (3) days after being
mailed by registered or certified mail, return receipt requested, prepaid and
addressed to the parties or their successors in interest at the following
addresses, or at such other addresses as the parties may designate by written
notice in the manner aforesaid:

If to the Company:Linear Technology Corporation

720 Sycamore Drive

Milpitas, CA  95035

Attn: General Counsel

If to Executive:Robert C. Dobkin

at the last residential address known by the Company.



4



--------------------------------------------------------------------------------

 

8. Severability.  In the event that any provision hereof becomes or is declared
by a court of competent jurisdiction to be illegal, unenforceable or void, this
Agreement shall continue in full force and effect without said provision.

9. Entire Agreement.  This Agreement, the Confidential Information and Invention
Assignment Agreement previously entered into by and between the Company and
Executive and the indemnification agreement previously entered into by and
between the Company and Executive represent the entire agreement and
understanding between the Company and Executive concerning Executive’s
employment relationship with the Company, and supersede and replace any and all
prior agreements and understandings concerning Executive’s employment
relationship with the Company.

10. Dispute Resolution.

(a) The parties shall first meet to settle any dispute through good faith
negotiation or non-binding mediation.  If not settled by good faith negotiation
or non-binding mediation between the parties within 30 days from the date one
party requests in writing to meet the other party, then to the extent permitted
by law, any dispute or controversy arising out of, relating to, or in connection
with this Agreement, or the interpretation, validity, construction, performance,
breach, or termination thereof shall be finally settled by binding arbitration
to be held in Santa Clara County, California, in accordance with the National
Rules for the Resolution of Employment Disputes then in effect of the American
Arbitration Association (the “Rules”).  The arbitrator may grant injunctions or
other relief in such dispute or controversy.  The decision of the arbitrator
shall be confidential, final, conclusive and binding on the parties to the
arbitration.  Judgment may be entered under a protective order on the
arbitrator’s decision in any court having jurisdiction.  The Company shall pay
all costs of any mediation or arbitration; provided, however, that each party
shall pay its own attorney and advisor fees.

(b) The arbitrator shall apply California law to the merits of any dispute or
claim, without reference to rules of conflict of law.  The arbitration
proceedings shall be governed by federal arbitration law and by the Rules,
without reference to state arbitration law.  Executive hereby expressly consents
to the personal jurisdiction of the state and federal courts located in
California for any action or proceeding arising from or relating to this
Agreement and/or relating to any arbitration in which the parties are
participants.

(c) Executive understands that nothing in Section 10 modifies Executive’s
at-will status.  Either the Company or Executive can terminate the employment
relationship at any time, with or without cause.

(d) EXECUTIVE HAS READ AND UNDERSTANDS SECTION 10, WHICH DISCUSSES
ARBITRATION.  EXECUTIVE UNDERSTANDS THAT BY SIGNING THIS AGREEMENT, EXECUTIVE
AGREES, TO THE EXTENT PERMITTED BY LAW, TO SUBMIT ANY FUTURE CLAIMS ARISING OUT
OF, RELATING TO, OR IN CONNECTION WITH THIS AGREEMENT, OR THE INTERPRETATION,
VALIDITY, CONSTRUCTION, PERFORMANCE, BREACH, OR TERMINATION THEREOF TO BINDING
ARBITRATION, AND THAT THIS ARBITRATION CLAUSE CONSTITUTES A WAIVER OF
EXECUTIVE’S RIGHT TO A JURY TRIAL AND RELATES TO THE RESOLUTION OF ALL DISPUTES
RELATING TO ALL ASPECTS OF THE EMPLOYER/EMPLOYEE RELATIONSHIP.

11. Covenants Not to Compete and Not to Solicit.

(a) Covenant Not to Compete. If and only if Executive receives severance
benefits under either Section 3(c) or 3(d) hereof, then Executive agrees that,
until the end of the six or twelve month severance benefits period, as
applicable, following the date of his termination of employment with the Company
for any reason or no reason, Executive will not directly engage in (whether as
an employee, consultant, proprietor, partner, director or otherwise), or have
any ownership interest in, or participate in the financing, operation,
management or control of, any person, firm, corporation or business that engages
or participates anywhere in the world in providing goods and services similar to
those provided by the Company upon the date of Executive’s termination of
employment.  Ownership of less than 3% of the outstanding voting stock of a
corporation or other entity will not constitute a violation of this
provision.  The Company agrees not to unreasonably withhold consent from
Executive to engage in any activity that is not competitive with the Company.



5



--------------------------------------------------------------------------------

 

(b) Covenant Not to Solicit.   If and only if Executive receives severance
benefits under either Section 3(c) or 3(d) hereof, then Executive agrees that
he will not, at any time during the six or twelve month severance benefits
period, as applicable, following his termination date, directly or indirectly
solicit any individuals to leave the Company’s employ for any reason or
interfere in any other manner with the employment relationships at the time
existing between the Company and its current or prospective employees.

(c) Representations.  The parties intend that the covenants contained in
Section 11(a) and (b) shall be construed as a series of separate covenants, one
for each county, city and state (or analogous entity) and country of the
world.  If, in any judicial proceeding, a court shall refuse to enforce any of
the separate covenants, or any part thereof, then such unenforceable covenant,
or such part thereof, shall be deemed eliminated from this Agreement for the
purpose of those proceedings to the extent necessary to permit the remaining
separate covenants, or portions thereof, to be enforced.

(d) Reformation.  In the event that the provisions of this Section 11 should
ever be deemed to exceed the time or geographic limitations, or scope of this
covenant, permitted by applicable law, then such provisions shall be reformed to
the maximum time or geographic limitations, as the case may be, permitted by
applicable laws.

(e) Reasonableness of Covenants.  Executive represents that he (i) is familiar
with the covenants not to compete and solicit, and (ii) is fully aware of his
obligations hereunder, including, without limitation, the reasonableness of the
length of time, scope and geographic coverage of these covenants.

(f) Remedy for Breach by Executive.  In the event Executive breaches his
obligations under this Section 11, the sole remedy shall be that the Company may
thereafter discontinue providing the severance benefits under Section 3(c) or
3(d) hereof that Executive would otherwise receive.

12. No Oral Modification, Cancellation or Discharge.  This Agreement may only be
amended, canceled or discharged in writing signed by Executive and the Chairman
of the Board.

13. Withholding.  The Company shall be entitled to withhold, or cause to be
withheld, from payment any amount of withholding taxes required by law with
respect to payments made to Executive in connection with his employment
hereunder.

14. Governing Law.  This Agreement shall be governed by the laws of the State of
California.

15. Effective Date.  This Agreement is effective upon the date it has been
executed by both parties.

16. Acknowledgment.  Executive acknowledges that he has had the opportunity to
discuss this matter with and obtain advice from his private attorney, has had
sufficient time to, and has carefully read and fully understands all the
provisions of this Agreement, and is knowingly and voluntarily entering into
this Agreement.

 

6



--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the undersigned have executed this Agreement:

LINEAR TECHNOLOGY CORPORATION

          /s/ Thomas Volpe

Thomas Volpe

EXECUTIVE

       /s/ Robert C. Dobkin

Robert C. Dobkin

﻿

Date: January 15, 2002





 

--------------------------------------------------------------------------------

 



AMENDMENT TO ROBERT C. DOBKIN EMPLOYMENT AGREEMENT

This amendment (the “Amendment”) is made by and between Robert C. Dobkin
(“Executive”) and Linear Technology Corporation (the “Company” and together with
Executive hereinafter collectively referred to as the “Parties”).

WHEREAS, the Parties previously entered into the Robert C. Dobkin Employment
Agreement effective as of January 15, 2002 (the “Agreement”); and

WHEREAS, the Parties wish to amend the Agreement in order to bring such terms
into compliance with Section 409A of the Internal Revenue Code of 1986, as
amended and the final regulations and other official guidance thereunder, as set
forth below.

NOW, THEREFORE, for good and valuable consideration, the Parties agree as
follows:

1. The first paragraph of Section 3(c) of the Agreement is hereby amended in its
entirety as follows:

“Severance Prior to a Change of Control.  If, at any time prior to a Change of
Control (as defined  herein), Executive’s employment with the Company terminates
due to (i) a voluntary termination for “Good Reason” (as defined herein) where
the grounds for the Good Reason are not cured by the Company within 90 days
following receipt of written notice specifying the grounds from Executive, or
(ii) an involuntary termination by the Company other than for “Cause” (as
defined herein), then, subject to Executive executing and not revoking a
standard form of mutual release of claims with the Company provided that such
release of claims becomes effective no later than sixty (60) days following the
termination date (such deadline, the “Release Deadline”) and not breaching the
terms of Section 11 hereof and further subject to Sections 3(g) and (h), (i) all
of Executive’s Company stock options and restricted stock shall immediately
accelerate vesting as to the amount of shares as would have vested had Executive
remained employed by the Company an additional six months, (ii) Executive shall
receive continued payments of six month’s Base Salary plus 50% of his Target
Bonus, less applicable withholding, in accordance with the Company’s standard
payroll practices, and (iii) if Executive elects continuation coverage pursuant
to the Consolidated Budget Reconciliation Act of 1985, as amended (“COBRA”) for
Executive and Executive’s dependents, within the time period prescribed pursuant
to COBRA, the Company shall reimburse Executive for the COBRA premiums for such
coverage for Executive and his covered dependents for the lesser of (A) six (6)
months from the date of Executive’s termination of employment, or (B) the date
upon which Executive and his covered dependents are covered by similar plans of
Executive’s new employer.  COBRA reimbursements shall be made by the Company to
Executive consistent with the Company’s normal expense reimbursement policy.”

2. The first paragraph of Section 3(e) of the Agreement is hereby amended in its
entirety as follows:

Severance on or Following a Change of Control.  If, on or after a Change of
Control (as defined herein), Executive’s  employment with the Company terminates
due to (i) a voluntary termination for “Good Reason” (as defined herein) where
the grounds  for the Good Reason are not cured by the Company within 30 days
following receipt of written notice specifying  the grounds from Executive, or
(ii) an involuntary termination by the Company other than for “Cause” (as
defined herein), then, subject to Executive executing and not revoking a
standard form of mutual release of claims with the Company effective no later
than the Release Deadline and not breaching the terms of Section 11 hereof and
further subject to Sections 3(g) and 3(h), (i) all of Executive’s Company stock
options and restricted stock shall immediately accelerate vesting as to 50% of
the then unvested shares, (ii) Executive shall receive continued payments of one
year’s Base Salary plus 50% of his Target  Bonus, less applicable withholding,
in accordance with the Company’s standard payroll practices, (iii) if Executive
elects continuation coverage pursuant to COBRA for Executive and Executive’s
dependents, within the time period prescribed pursuant to COBRA, the Company
shall reimburse Executive for the COBRA premiums for such coverage for Executive
and his covered dependents



 

--------------------------------------------------------------------------------

 

for the lesser of (A) twelve (12) months from the date of Executive’s
termination of employment, or (B) the date upon which Executive and his covered
dependents are covered by similar plans of Executive’s new employer.  COBRA
reimbursements shall be made by the Company to Executive consistent with the
Company’s normal expense reimbursement policy.

3. The following Sections 3(g) and 3(h) are hereby added to the Agreement:

“(g)Timing of Payments. 

(i) In no event shall severance payments or benefits be paid or provided until
the mutual release of claims actually becomes effective and irrevocable.  Any
severance payments or benefits under this Agreement that would be considered
Deferred Compensation Severance Benefits (as defined in Section 3(h)) shall be
paid on, or, in the case of installments, shall not commence until, the sixtieth
(60th) day following Executive’s separation from service, or, if later, such
time as required by Section 3(h).  Any installment payments that would have been
made to Executive during the sixty (60) day period immediately following
Executive’s separation from service but for the preceding sentence shall be paid
to Executive on the sixtieth (60th) day following Executive’s separation from
service and the remaining payments shall be made as provided in this Agreement. 

(ii) Unless otherwise required by Section 3(h), the Company shall pay any
severance payments in continuing payments following Executive’s termination
date; provided, however, that no severance or other benefits shall be paid or
provided until the mutual release of claims becomes effective, and any severance
amounts or benefits otherwise payable between Executive’s termination date and
the date such release becomes effective shall be paid on the effective date of
such release.  If Executive should die before all of the severance amounts have
been paid, such unpaid amounts shall be paid in a lump-sum payment promptly
following such event to Executive’s designated beneficiary, if living, or
otherwise to the personal representative of Executive’s estate.

(h)Section 409A. 

(i) Notwithstanding anything to the contrary in this Agreement, no severance
payable to Executive, if any, pursuant to this Agreement, when considered
together with any other severance payments or separation benefits that are
considered deferred compensation under Section 409A of the Internal Revenue Code
of 1986, as amended (the “Code”) and the final regulations and any guidance
promulgated thereunder (“Section 409A”) (together, the “Deferred Compensation
Separation Benefits”) shall be payable until Executive has a “separation from
service” within the meaning of Section 409A.

(ii) Notwithstanding anything to the contrary in this Agreement, if Executive is
a “specified employee” within the meaning of Section 409A at the time of
Executive’s termination (other than due to death), then the Deferred
Compensation Separation Benefits that are payable within the first six (6)
months following Executive’s separation from service shall become payable on the
first payroll date that occurs on or after the date six (6) months and one (1)
day following the date of Executive’s separation from service.  All subsequent
Deferred Compensation Separation Benefits, if any, shall be payable in
accordance with the payment schedule applicable to each payment or
benefit.  Notwithstanding anything herein to the contrary, if Executive dies
following Executive’s separation from service but prior to the six (6) month
anniversary of the separation, then any payments delayed in accordance with this
paragraph shall be payable in a lump sum as soon as administratively practicable
after the date of Executive’s death and all other Deferred Compensation
Separation Benefits shall be payable in accordance with the payment schedule
applicable to each payment or benefit.  Each payment and benefit payable under
this Agreement is intended to constitute separate payments for purposes of
Section 1.409A-2(b)(2) of the Treasury Regulations.



 

--------------------------------------------------------------------------------

 

(iii) Any amount paid under this Agreement that satisfies the requirements of
the “short-term deferral” rule set forth in Section 1.409A-1(b)(4) of the
Treasury Regulations shall not constitute Deferred Compensation Separation
Benefits for purposes of clause (i) above.

(iv) Any amount paid under this Agreement that qualifies as a payment made as a
result of an involuntary separation from service pursuant to
Section 1.409A-1(b)(9)(iii) of the Treasury Regulations that do not exceed the
Section 409A Limit shall not constitute Deferred Compensation Separation
Benefits for purposes of clause (i) above.  For purposes of this Agreement,
“Section 409A Limit” means the lesser of 2 times: (i) Executive’s annualized
compensation based upon the annual rate of pay paid to Executive during
Executive’s taxable year preceding Executive’s taxable year of Executive’s
termination of employment as determined under Treasury Regulation
1.409A-1(b)(9)(iii)(A)(1) and any Internal Revenue Service guidance issued with
respect thereto; or (ii) the maximum amount that may be taken into account under
a qualified plan pursuant to Section 401(a)(17) of the Internal Revenue Code for
the year in which Executive’s employment is terminated.

(v) The foregoing provisions are intended to comply with the requirements of
Section 409A so that none of the severance payments and benefits to be provided
hereunder shall be subject to the additional tax imposed under Section 409A, and
any ambiguities herein shall be interpreted to so comply.  The Company and
Executive agree to work together in good faith to consider amendments to this
Agreement and to take such reasonable actions which are necessary, appropriate
or desirable to avoid imposition of any additional tax or income recognition
prior to actual payment to Executive under Section 409A.

4. Section 5 of the Agreement is hereby amended the following new sentence to
the end of subsection (a):

“If a reduction in benefits constituting “parachute payments” is necessary so
that no portion of such benefits shall be subject to excise tax under Section
4999 of the Code, reduction shall occur in the following order: reduction of
cash payments; cancellation of awards granted “contingent on a change in
ownership or control” (within the meaning of Code Section 280G), cancellation of
accelerated vesting of equity awards; reduction of employee benefits.  In the
event that acceleration of vesting of equity award compensation is to be
reduced, such acceleration of vesting will be cancelled in the reverse order of
the date of grant of Executive’s equity awards.”

5. Section 11(a) of the Agreement is hereby deleted in its entirety and the
remaining subsections of Section 11 are re-numbered to account for the deletion
of Section 11(a) and any references to Section11 (and any subsections thereof)
in the Agreement are hereby amended accordingly.

6. This Amendment, taken together with the Agreement, to the extent not modified
by this Amendment, supersedes any and all previous contracts, arrangements or
understandings between the parties with respect to the Agreement, and may not be
amended adversely to Executive’s interest except by mutual written agreement of
the Parties.

7. This Agreement will become effective on the date that it is signed by the
Company (the “Effective Date”).

IN WITNESS WHEREOF, each of the Parties has executed this Amendment, in the case
of the Company by its duly authorized officer.

﻿

﻿

﻿





 

--------------------------------------------------------------------------------

 

COMPANYLINEAR TECHNOLOGY CORPORATION

﻿

                  /s/ Robert H. Swanson

By: Robert H. Swanson

Title:  Executive Chairman

﻿

﻿

EXECUTIVEROBERT C. DOBKIN

﻿

                      /s/ Robert C. Dobkin





 

--------------------------------------------------------------------------------

 



SECOND AMENDMENT TO ROBERT C. DOBKIN EMPLOYMENT AGREEMENT

This second amendment (the “Amendment”) is made by and between Robert C. Dobkin
(“Executive”) and Linear Technology Corporation (the “Company” and together with
Executive hereinafter collectively referred to as the “Parties”).

WHEREAS, the Parties previously entered into the Robert C. Dobkin Employment
Agreement effective as of January 15, 2002, as amended pursuant to the
“Amendment to Robert C. Dobkin Employment Agreement” entered into between the
Parties and dated December 30, 2008 (together, the “Agreement”); and

WHEREAS, the Parties wish to amend the Agreement to provide Executive Change of
Control severance benefits consistent with those offered to other executives of
the Company in exchange for Executive agreeing to forfeit his right to receive a
tax gross-up for excise taxes imposed under Section 4999 of the Code as a result
of receiving certain excess parachute payments within the meaning of Section
280G of the Code.

NOW, THEREFORE, for good and valuable consideration, the Parties agree as
follows:

1.



The first paragraph of Section 3(c) of the Agreement is hereby amended in its
entirety as follows:

“Severance Prior to a Change of Control.  If, at any time prior to a Change of
Control (as defined  herein), Executive’s employment with the Company terminates
due to (i) a voluntary termination for “Good Reason” (as defined herein) where
the grounds for the Good Reason are not cured by the Company within 90 days
following receipt of written notice specifying the grounds from Executive, or
(ii) an involuntary termination by the Company other than for “Cause” (as
defined herein), then, subject to Executive executing and not revoking a
standard form of mutual release of claims with the Company provided that such
release of claims becomes effective no later than sixty (60) days following the
termination date (such deadline, the “Release Deadline”) and not breaching the
terms of Section 11 hereof and further subject to Sections 3(g) and (h):

(i) all of Executive’s Equity Awards shall (A) immediately accelerate vesting as
to the amount of shares as would have vested had Executive remained employed by
the Company an additional six months; (B) in the case of stock options and stock
appreciation rights, will become exercisable; and (C) in the case of Equity
Awards with performance-based vesting, all performance goals and other vesting
criteria will be treated as set forth in Executive’s Equity Award agreement
governing such Equity Award,

(ii) Executive shall receive continued payments of six month’s Base Salary plus
50% of his Bonus Amount, less applicable withholding, in accordance with the
Company’s standard payroll practices, and

(iii) if Executive elects continuation coverage pursuant to the Consolidated
Budget Reconciliation Act of 1985, as amended (“COBRA”) for Executive and
Executive’s dependents, within the time period prescribed pursuant to COBRA, the
Company shall reimburse Executive for the COBRA premiums for such coverage for
Executive and his covered dependents until the earlier of (A) six (6) months
from the date of Executive’s termination of employment; (B) the date upon which
Executive and his covered dependents are covered by similar plans of Executive’s
new employer; or (C) the date upon which Executive ceases to be eligible for
coverage under COBRA (such reimbursements, the “COBRA Premiums”).  COBRA
reimbursements shall be made by the Company to Executive consistent with the
Company’s normal expense reimbursement policy.  However, if the Company
determines in its sole discretion that it cannot pay the COBRA Premiums without
potentially violating applicable law (including, without limitation, Section
2716 of the Public Health Service Act), the Company will in lieu thereof provide
to Executive a taxable lump-sum payment in an amount equal to the monthly COBRA
premium that Executive would be required to pay to continue Executive’s group
health coverage in effect on the date of Executive’s termination of employment
(which amount will be based on the premium for



 

--------------------------------------------------------------------------------

 

the first month of COBRA coverage), multiplied by six (6), which payment will be
made regardless of whether Executive elects COBRA continuation coverage.  For
the avoidance of doubt, the taxable payments in lieu of COBRA Premiums may be
used for any purpose, including, but not limited to continuation coverage under
COBRA, and will be subject to all applicable tax withholdings.

For purposes of this Section 3(c), “Bonus Amount” means the greater of:

(i) the average Performance Bonus earned by Executive for the bonus periods
ending during the twenty-four (24)-month period ending on the Termination Bonus
Period End Date, with such average determined on an annualized basis, and

(ii) Executive’s annualized target Performance Bonus opportunity for the bonus
period in effect at the time of Executive’s termination (or if the termination
is due to a resignation for Good Reason based on a material reduction in the
aggregate level of employee benefits, then Executive’s annualized target
Performance Bonus opportunity as of immediately prior to such reduction).

Notwithstanding the foregoing, if Executive has not held the position in the
Company that he holds as of the Effective Date (the “Reference Position”) or a
higher position in the Company assumed after the Effective Date for the entire
duration of the twenty-four (24)-month period ending on the Termination Bonus
Period End Date, references in the definition of “Bonus Amount” to the
“twenty-four (24)-month period ending on the Termination Bonus Period End
Date” will instead refer to the shorter period of time ending on the Termination
Bonus Period End Date in which the Executive held the Reference Position (or a
higher position in the Company assumed after the Effective Date).”

2. The third paragraph of Section 3(c) of the Agreement is hereby amended in its
entirety as follows:

“For purposes of this Agreement, “Good Reason” means, without Executive's
express consent:

(i) a material reduction of Executive's duties, title, authority or
responsibilities, relative to Executive's duties, title, authority or
responsibilities as in effect immediately prior to such reduction, or the
assignment to Executive of such reduced duties, title, authority or
responsibilities;

(ii) a material reduction, of the facilities and perquisites (including office
space and location) available to Executive immediately prior to such reduction,
other than a reduction generally applicable to all senior management of the
Company;

(iii) a reduction by the Company in the Base Salary of Executive as in effect
immediately prior to such reduction (other than a reduction that generally
applies to Company employees);

(iv) if a target bonus opportunity has been set for Executive for the bonus
period then in effect, a material reduction by the Company in the aggregate
level of employee benefits, including the annualized target Performance Bonus
opportunity, to which Executive was entitled immediately prior to such reduction
with the result that Executive’s aggregate benefits package is materially
reduced (other than a reduction that generally applies to Company employees);



 

--------------------------------------------------------------------------------

 

(v) if no target bonus opportunity has been set for Executive for the bonus
period then in effect, a material reduction by the Company in the aggregate
level of employee benefits, including the annualized Performance Bonus payment,
to which Executive was entitled immediately prior to such reduction with the
result that Executive’s aggregate benefits package is materially reduced (other
than a reduction that generally applies to Company employees);

(vi) if a target bonus opportunity is established following a bonus period in
which no target bonus opportunity had been set, a material reduction by the
Company in the aggregate level of employee benefits, including the new target
bonus opportunity, to which Executive was entitled immediately prior to such
reduction with the result that Executive’s aggregate benefits package is
materially reduced (other than a reduction that generally applies to Company
employees) as compared to the aggregate level of employee benefits, including
the average Performance Bonus earned by Executive for the bonus periods ending
during the twenty-four (24)-month period (or shorter period during which
Executive held the Reference Position or a higher position in the Company)
ending on the last day of the last bonus period ending on or prior to such
establishment of the new target bonus opportunity, with such average determined
on an annualized basis;

(vii) the relocation of Executive to a facility or a location more than
thirty-five (35) miles from Executive's then present location; or

(viii) any act or set of facts or circumstances which would, under California
case law or statute constitute a constructive termination of Executive.”

3. A new Section 3(e)(i) is hereby added to the Agreement:

“Severance on or Following a Change of Control and During the Change of Control
Period.  If, on or after a Change of Control (as defined herein), and during the
Change of Control Period, Executive’s  employment with the Company terminates
due to (i) a voluntary termination for “Good Reason” (as defined herein) where
the grounds  for the Good Reason are not cured by the Company within 30 days
following receipt of written notice specifying  the grounds from Executive, or
(ii) an involuntary termination by the Company other than for “Cause” (as
defined herein), then, subject to Executive executing and not revoking a
standard form of mutual release of claims with the Company effective no later
than the Release Deadline and not breaching the terms of Section 11 hereof and
further subject to Sections 3(g) and 3(h):

(i) all of Executive’s Equity Awards shall (A) immediately accelerate vesting as
to 75% of the then unvested shares; (B) in the case of stock options and stock
appreciation rights, will become exercisable; and (C) in the case of Equity
Awards with performance-based vesting, all performance goals and other vesting
criteria will be treated as set forth in Executive’s Equity Award agreement
governing such Equity Award;

(ii) Executive shall receive continued payments of one year’s Base Salary plus
100% of his Bonus Amount, less applicable withholding, in accordance with the
Company’s standard payroll practices; and

(iii) if Executive elects continuation coverage pursuant to COBRA for Executive
and Executive’s dependents, within the time period prescribed pursuant to COBRA,
the Company shall reimburse Executive for the COBRA premiums for such coverage
for Executive and his covered dependents until the earlier of (A) twelve (12)
months from the date of Executive’s termination of employment, (B) the date upon
which Executive and his covered dependents are



 

--------------------------------------------------------------------------------

 

covered by similar plans of Executive’s new employer or (C) the date upon which
Executive ceases to be eligible for coverage under COBRA (such reimbursements,
the “COC Period COBRA Premiums”).  COBRA reimbursements shall be made by the
Company to Executive consistent with the Company’s normal expense reimbursement
policy.  However, if the Company determines in its sole discretion that it
cannot pay the COC Period COBRA Premiums without potentially violating
applicable law (including, without limitation, Section 2716 of the Public Health
Service Act), the Company will in lieu thereof provide to Executive a taxable
lump-sum payment in an amount equal to the monthly COBRA premium that Executive
would be required to pay to continue Executive’s group health coverage in effect
on the date of Executive’s termination of employment (which amount will be based
on the premium for the first month of COBRA coverage), multiplied by twelve
(12), which payment will be made regardless of whether Executive elects COBRA
continuation coverage.  For the avoidance of doubt, the taxable payments in lieu
of COC Period COBRA Premiums may be used for any purpose, including, but not
limited to continuation coverage under COBRA, and will be subject to all
applicable tax withholdings. 

For purposes of clarification only, upon a qualifying termination that occurs
following a Change of Control and during the Change of Control Period, Executive
will be entitled to receive only the benefits set forth in Section 3(e)(i).

The Executive shall not be required to mitigate the value of any severance
benefits contemplated by this section, nor shall any such benefits be reduced by
any earnings or benefits that the Executive may receive from any other source;
provided, however, that if Executive receives severance benefits hereunder, he
expressly waives the right to receive severance benefits under any other
severance plan or policy of the Company.

For purposes of Section 3(e)(i) and Section 3(e)(ii), “Bonus Amount” means the
greatest of:

(1) the average Performance Bonus earned by Executive for the bonus periods
ending during the twenty-four (24)-month period ending on the Termination Bonus
Period End Date, with such average determined on an annualized basis,

(2) the average Performance Bonus earned by Executive for the bonus periods
ending during the twenty-four (24)-month period ending on the COC Bonus Period
End Date, with such average determined on an annualized basis, and

(3) Executive’s annualized target Performance Bonus opportunity for the bonus
period in effect at the time of Executive’s termination (or if the termination
is due to a resignation for Good Reason based on a material reduction in the
aggregate level of employee benefits, then Executive’s annualized target
Performance Bonus opportunity as of immediately prior to such reduction). 

Notwithstanding the foregoing, if Executive has not held the Reference Position
or a higher position in the Company assumed after the Effective Date for the
entire duration of the twenty-four (24)-month period ending on the Termination
Bonus Period End Date, references in the definition of “Bonus Amount” to:

(x)the “twenty-four (24)-month period ending on the Termination Bonus Period End
Date” will instead refer to the shorter period of time ending on the Termination
Bonus Period End Date in which the Executive held the Reference Position (or a
higher position in the Company assumed after the Effective Date), and

(y)the “twenty-four (24)-month period ending on the COC Bonus Period End Date”
will instead refer to such twenty-four (24)-month period or, if shorter, the
period of time ending



 

--------------------------------------------------------------------------------

 

on the COC Bonus Period End Date in which the Executive held the Reference
Position (or a higher position in the Company assumed after the Effective
Date).”

﻿

4. The current Section 3(e) of the Agreement is re-numbered to Section 3(e)(ii)
and the first paragraph of Section 3(e)(ii) of the Agreement is hereby amended
in its entirety as follows:

“Severance on or Following a Change of Control and Following the Change of
Control Period.  If, on or after a Change of Control and following the Change of
Control Period, Executive’s  employment with the Company terminates due to (i) a
voluntary termination for Good Reason where the grounds  for the Good Reason are
not cured by the Company within 30 days following receipt of written notice
specifying  the grounds from Executive, or (ii) an involuntary termination by
the Company other than for Cause, then, subject to Executive executing and not
revoking a standard form of mutual release of claims with the Company effective
no later than the Release Deadline and not breaching the terms of Section 11
hereof and further subject to Sections 3(g) and 3(h):

(i) all of Executive’s Equity Awards shall (A) immediately accelerate vesting as
to 50% of the then unvested shares; (B) in the case of stock options and stock
appreciation rights, will become exercisable; and (C) in the case of Equity
Awards with performance-based vesting, all performance goals and other vesting
criteria will be treated as set forth in Executive’s Equity Award agreement
governing such Equity Award;

(ii) Executive shall receive continued payments of one year’s Base Salary plus
50% of his Bonus Amount, less applicable withholding, in accordance with the
Company’s standard payroll practices; and

(iii) if Executive elects continuation coverage pursuant to COBRA for Executive
and Executive’s dependents, within the time period prescribed pursuant to COBRA,
the Company shall reimburse Executive for the COBRA premiums for such coverage
for Executive and his covered dependents until the earlier of (A) twelve (12)
months from the date of Executive’s termination of employment, (B) the date upon
which Executive and his covered dependents are covered by similar plans of
Executive’s new employer or (C) the date upon which Executive ceases to be
eligible for coverage under COBRA (such reimbursements, the “COC COBRA
Premiums”).  COBRA reimbursements shall be made by the Company to Executive
consistent with the Company’s normal expense reimbursement policy. However, if
the Company determines in its sole discretion that it cannot pay the COC COBRA
Premiums without potentially violating applicable law (including, without
limitation, Section 2716 of the Public Health Service Act), the Company will in
lieu thereof provide to Executive a taxable lump-sum payment in an amount equal
to the monthly COBRA premium that Executive would be required to pay to continue
Executive’s group health coverage in effect on the date of Executive’s
termination of employment (which amount will be based on the premium for the
first month of COBRA coverage), multiplied by twelve (12), which payment will be
made regardless of whether Executive elects COBRA continuation coverage.  For
the avoidance of doubt, the taxable payments in lieu of COC COBRA Premiums may
be used for any purpose, including, but not limited to continuation coverage
under COBRA, and will be subject to all applicable tax withholdings.

For purposes of clarification only, upon a qualifying termination that occurs
following a Change of Control and following the Change of Control Period,
Executive will only be entitled to receive the benefits set forth in Section
3(e)(ii).”



 

--------------------------------------------------------------------------------

 

5. References in Section 3(f) and Sections 4(a) and (b) to “stock options and
restricted stock” are hereby amended to refer to “Equity Awards.”

6. Section 3(h)(i) of the Agreement is hereby amended to add the following
sentence at the end of the section:

“Similarly, no severance payable to Executive, if any, pursuant to this
Agreement that otherwise would be exempt from Section 409A pursuant to Treasury
Regulation Section 1.409A-1(b)(9) will be payable until Executive has a
“separation from service” within the meaning of Section 409A.  In no event will
Executive have discretion to determine the taxable year of payment of any
Deferred Compensation Separation Benefits.  In no event will the Company
reimburse Executive for any taxes that may be imposed on Executive as a result
of Section 409A.”

7. Section 5 of the Agreement is hereby amended to read in its entirety as
follows:

“Limitation on Payments.  In the event that the severance and other benefits
provided for in this Agreement or otherwise payable to Executive (i) constitute
“parachute payments” within the meaning of Section 280G of the Code, and
(ii) but for this Section 5, would be subject to the excise tax imposed by
Section 4999 of the Code, then Executive’s benefits under Section 3 will be
either:

(a) delivered in full, or

(b) delivered as to such lesser extent which would result in no portion of such
benefits being subject to excise tax under Section 4999 of the Code,

whichever of the foregoing amounts, taking into account the applicable federal,
state and local income taxes and the excise tax imposed by Section 4999, results
in the receipt by Executive on an after-tax basis, of the greatest amount of
benefits, notwithstanding that all or some portion of such benefits may be
taxable under Section 4999 of the Code.  If a reduction in severance and other
benefits constituting “parachute payments” is necessary so that no portion of
such benefits shall be subject to the excise tax under Section 4999 of the Code,
reduction shall occur in the following order: reduction of cash payments;
cancellation of Equity Awards granted “contingent on a change in ownership or
control” (within the meaning of Code Section 280G), cancellation of accelerated
vesting of Equity Awards; and reduction of employee benefits.  In the event that
acceleration of vesting of Equity Award compensation is to be reduced, such
acceleration of vesting will be cancelled in the reverse order of the date of
grant of Executive’s Equity Awards.  In no event will the Executive have any
discretion with respect to the ordering of payment reductions.

Unless the Company and Executive otherwise agree in writing, any determination
required under this Section 5 will be made in writing by the Company’s
independent public accountants immediately prior to a Change of Control or such
other person or entity to which the parties mutually agree (the “Firm”), whose
determination will be conclusive and binding upon Executive and the
Company.  For purposes of making the calculations required by this Section 5,
the Firm may make reasonable assumptions and approximations concerning
applicable taxes and may rely on reasonable, good faith interpretations
concerning the application of Sections 280G and 4999 of the Code.  The Company
and Executive will furnish to the Firm such information and documents as the
Firm may reasonably request in order to make a determination under this
Section.  The Company will bear all costs the Firm may incur in connection with
any calculations contemplated by this Section 5.”



 

--------------------------------------------------------------------------------

 

8. A new Section 17 is hereby added to the Agreement:

“17.Definition of Terms.  The following terms referred to in this Agreement will
have the following meanings:

(a)



“Change of Control Period” means the period ending twenty-four (24) months
following the first Change of Control to occur after the Effective Date.

(b)



“COC Bonus Period End Date” means the last day of the last bonus period
completed on or prior to the Change of Control.

(c)



“Equity Awards” means Executive’s outstanding stock options, stock appreciation
rights, restricted stock, restricted stock units, performance shares,
performance stock units and any other Company equity compensation awards.

(d)



“Performance Bonus” means the cash incentive determined based on Company and/or
individual performance over a specified period (which may, but is not required
to be, semi-annual or annual), but excluding a pure profit sharing program,
sign-on bonuses, transaction bonuses, or retention bonuses.

(e)



“Termination Bonus Period End Date” means the last day of the last bonus period
completed on or prior to the Executive’s termination of employment.”

﻿

9. This Amendment, taken together with the Agreement, to the extent not modified
by this Amendment, supersedes any and all previous contracts, arrangements or
understandings between the parties with respect to the Agreement, and may not be
amended adversely to Executive’s interest except by mutual written agreement of
the Parties.

10. This Agreement will become effective on the date that it is signed by the
Company (the “Effective Date”).

IN WITNESS WHEREOF, each of the Parties has executed this Amendment, in the case
of the Company by its duly authorized officer.

﻿

COMPANYLINEAR TECHNOLOGY CORPORATION

/s/ Lothar Maier

By:  Lothar Maier

Title:  Chief Executive Officer

﻿

EXECUTIVEROBERT C. DOBKIN

﻿

                    /s/ Robert C. Dobkin

﻿



 

--------------------------------------------------------------------------------